10-0035-cv
Jones v. SEIU Local 1199
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN
CITING A SUM M ARY ORDER IN A D O CUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 8 th day of September, two thousand ten.

PRESENT:         REENA RAGGI,
                 DEBRA ANN LIVINGSTON,
                                          Circuit Judges,
                                      *
                 JED S. RAKOFF,
                                          District Judge.
------------------------------------------------------------------------
RUFUS JONES,
                                          Plaintiff-Appellant,

                           v.                                               No. 10-0035-cv

SEIU LOCAL 1199, UNIVERSITY OF ROCHESTER,

                                          Defendants-Appellees.
-------------------------------------------------------------------------

FOR APPELLANT:                                    Rufus Jones, pro se, Rochester, New York.

FOR APPELLEES:                                    Michael T. Harren, Chamberlain D’Amanda
                                                  Oppenheimer & Greenfield LLP, Rochester, New
                                                  York, for Defendant-Appellee SEIU Local 1199.




          *
         District Judge Jed S. Rakoff of the United States District Court for the Southern
District of New York, sitting by designation.
                                            Linda T. Prestegaard, Phillips Lytle LLP,
                                            Rochester, New York, for Defendant-Appellee
                                            University of Rochester.

       Appeal from the United States District Court for the Western District of New York

(Charles J. Siragusa, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the December 23, 2009 judgment of the district court is AFFIRMED.

       Pro se plaintiff Rufus Jones appeals from an award of summary judgment in favor of

defendants SEIU Local 1199 and the University of Rochester on his hybrid § 301/duty of fair

representation claims brought pursuant to the Labor Management Relations Act, 29 U.S.C.

§ 185, and the National Labor Relations Act, §§ 29 U.S.C. 151-59. We review a grant of

summary judgment de novo, viewing the facts in the light most favorable to the non-moving

party. See Havey v. Homebound Mortg., Inc., 547 F.3d 158, 163 (2d Cir. 2008). While we

will not uphold an award of summary judgment in favor of the defendants if the evidence is

sufficient to permit a reasonable jury to find for Jones, he must point to more than a

“scintilla” of supporting evidence to defeat summary judgment. Id. (internal quotation marks

omitted); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). In applying

these principles to this appeal, we assume the parties’ familiarity with the facts and the record

of prior proceedings, which we reference only as necessary to explain our decision.

       We affirm for substantially the reasons stated in the district court’s thorough and

well-reasoned opinion. See Jones v. SEIU Local 1199, No. 08 Civ. 6179, 2009 WL 5171882


                                               2
(W.D.N.Y. Dec. 22, 2009). As the district court noted, Jones’s claim challenging his failure

to receive a pay increase is barred by the applicable statute of limitations, see Carrion v.

Enter. Ass’n, 227 F.3d 29, 32 (2d Cir. 2000) (observing that hybrid § 301/duty of fair

representation claim is subject to six-month statute of limitations), and his duty of fair

representation claim cannot survive summary judgment because he has failed to adduce

evidence sufficient to permit a rational factfinder to conclude that SEIU’s refusal to arbitrate

his termination of employment was “arbitrary, discriminatory, or in bad faith.” Marquez v.

Screen Actors Guild, Inc., 525 U.S. 33, 44 (1998); accord Sanozky v. Int’l Ass’n of

Machinists & Aerospace Workers, 415 F.3d 279, 282 (2d Cir. 2005); see also Air Line Pilots

Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67 (1991) (“[A] union’s actions are arbitrary only if, in

light of the factual and legal landscape at the time of the union’s actions, the union’s

behavior is so far outside a wide range of reasonableness as to be irrational.” (internal

quotation marks and citation omitted)). Because the district court properly concluded that

SEIU was entitled to summary judgment, it follows that the University was also entitled to

summary judgment. See Sanozky v. Int’l Ass’n of Machinists & Aerospace Workers, 415

F.3d at 282 (noting that to prevail on hybrid § 301/duty of fair representation claim, plaintiff

must demonstrate both that employer breached collective bargaining agreement and that

union breached duty of fair representation).

       We have considered Jones’s remaining arguments on appeal and conclude that they

are without merit. For the foregoing reasons, we AFFIRM the district court’s December 23,

                                               3
2009 judgment.


                 FOR THE COURT:
                 CATHERINE O’HAGAN WOLFE, Clerk of Court




                        4